Exhibit 10.2

GUARANTY AGREEMENT

This Guaranty Agreement (this “Agreement”) is made by and between FelCor Lodging
Limited Partnership, a Delaware limited partnership (“FLLP”), and the
undersigned individual employee (“Employee”) of FelCor Lodging Trust
Incorporated, a Maryland corporation (“FelCor”).

RECITALS

FelCor is the general partner of FLLP and holds, indirectly, a limited partner
interest in FLLP that, together with the general partner interest, comprises
more than 95% of the aggregate partnership interests in FLLP. Substantially all
of the services provided by the officers and other employees to FelCor are so
provided in FelCor’s capacity as FLLP’s general partner, and substantially all
of FelCor’s business is conducted through FLLP. FLLP generally bears the
economic responsibility for the costs of such services.

Under certain circumstances, pursuant to various agreements (the “Compensation
Agreements”) with its employees, including Employee, FelCor provides certain
benefits, including potential cash severance payments and continued health and
welfare benefit plan coverage, to such employees, in large measure to retain
skilled and valuable employees. FelCor’s Board of Directors has authorized that
such rights be guarantied unconditionally by FLLP pursuant to this Agreement,
which will provide Employee with the right to look to FLLP directly to enforce
those rights. FelCor’s Board of Directors has concluded that the Guaranty is
consistent with the central objective of providing those rights and will provide
greater comfort to Employee and other employees who are entitled to those rights
that resources will be available if and when called upon to satisfy FelCor’s
obligations to such employees, including Employee.

AGREEMENT

1.         Unconditional Guaranty. Therefore, as an enhanced inducement to
retain Employee’s valuable skills, experience and knowledge, FLLP hereby
absolutely and unconditionally guaranties FelCor’s obligations and liabilities,
contingent or otherwise, owed to Employee insofar as they arise under any
Compensation Agreement between FelCor or any of its subsidiaries or joint
ventures, on the one hand, and Employee, on the other hand. Compensation
Agreements include, but are not limited to, any current or future agreements
that relate to Employee’s non-equity compensation, whether contingent or
otherwise, as such agreements may be amended, extended or altered from time to
time (all of the foregoing being the “Guaranty”). FelCor and FLLP shall be
jointly and severally liable for FelCor’s obligations guarantied hereunder.
FLLP’s liabilities and obligations with regard to the Guaranty shall be separate
and distinct from, but not incremental in respect of, FelCor’s underlying
obligations, and Employee may seek performance of such obligations by both FLLP
and FelCor concurrently and without first recourse to and seeking performance by
FelCor. Employee shall not be required to pursue any other remedies before
invoking the benefits of the guaranties contained herein, and specifically it
shall not be required to make demand upon or institute suit or otherwise pursue
or exhaust its remedies against FelCor or any surety other than FLLP or to
proceed against any security now or hereafter existing for the satisfaction of
the Guaranty. Employee may maintain an action on the Guaranty without joining
FelCor therein and without bringing a separate action against FelCor.

2.         Waiver of Defenses. FLLP waives all defenses given to sureties or
guarantors at law or in equity other than the actual payment of the Guaranty,
including without limitation, the provisions of Section 34.02 of the Texas
Business and Commerce Code, and all defenses based upon questions as to the

 

--------------------------------------------------------------------------------

validity, legality or enforceability of the Guaranty and/or the Compensation
Agreements and agrees that FLLP will be primarily liable hereunder.

3.         No Modification; No Release. The liability of FLLP hereunder shall
not be modified, changed, released, limited or impaired in any manner whatsoever
on account of any or all of the following:

 

(a)

the incapacity, death, disability, dissolution or termination of FLLP or FelCor,
or any other entity, or the incapacity, death or disability of Employee or any
other person;

 

(b)

the failure by Employee to file or enforce a claim against the estate (either in
administration, bankruptcy or other proceeding) of FelCor or any other person or
entity;

 

(c)

any transfer or transfers or assignments of rights under the Compensation
Agreements;

 

(d)

any modifications, extensions, amendments, consents, releases or waivers with
respect to the Compensation Agreements, any other instrument now or hereafter
securing the payment of the obligations under the Compensation Agreements;

 

(e)

any failure of Employee to give any notice to FLLP of any default under the
Compensation Agreements or this Agreement;

 

(f)

FLLP is or becomes liable for any indebtedness owing by FelCor to Employee other
than under this Agreement; or

 

(g)

any impairment, modification, change, release or limitation of the liability of,
or stay of actions or lien enforcement proceedings against, FelCor, its
property, or its estate in bankruptcy resulting from the operation of any
present or future provision of the Federal Bankruptcy Code or any other present
or future federal or state insolvency, bankruptcy or similar law (all of the
foregoing hereinafter collectively called “applicable Bankruptcy Law”) or from
the decision of any court.

If the status, structure or composition of FelCor changes, this Guaranty shall
continue and also cover the obligations under the Compensation Agreements of
FelCor under its new status, structure or composition according to the terms
hereof. If any payment by FelCor (or its successor(s) in interest) to Employee
is held to constitute a preference under any applicable Bankruptcy Law, or if
for any other reason Employee is required to refund such payment or pay the
amount thereof to any other party, such payment by FelCor to Employee shall not
constitute a release of FLLP from any liability hereunder, but FLLP agrees to
pay such amount to Employee upon demand, and the Guaranty shall continue to be
effective or shall be reinstated, as the case may be, to the extent of any such
payment or payments.

4.         Miscellaneous. This Agreement shall have an initial term ending
December 31, 2009, which term shall be automatically renewed for successive 12
month terms unless written notice of non-renewal shall have been delivered to
Employee by FLLP at least 180 days prior to the end of the term, as extended
hereunder. This Agreement does not modify the rights and responsibilities of any
party under any of the Compensation Agreements. This Agreement may only be
modified or amended by a written instrument executed by the parties hereto. This
Agreement shall be governed by the laws of the State of Texas without reference
to principles of conflicts of law.

 

 

2

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
indicated below.

DATE: ___________________

 

 

EMPLOYEE:

 

FELCOR LODGING LIMITED PARTNERSHIP

 

 

 

 

 

 

Name:

Address:

 

by FelCor Lodging Trust Incorporated

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

 



 